MAKE GOOD ESCROW AGREEMENT
 
This Make Good Escrow Agreement (the "Make Good Agreement"), dated effective as
of February 25, 2008, is entered into by and among China Solar & Clean Energy
Solutions, Inc., a Nevada corporation (the "Company"), the Investors (as defined
below), Roth Capital Partners, LLC ("Roth") and Tri-State Title & Escrow, LLC,
as escrow agent ("Escrow Agent").
 
WHEREAS, each of the investors in the private offering of securities of the
Company (the "Investors") has entered into a Securities Purchase Agreement,
dated February ___, 2008 (the "SPA"), evidencing their participation in the
Company's private offering (the "Offering") of securities. As an inducement to
the Investors to participate in the Offering and as set forth in the SPA, the
Company has agreed to place certain shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”) into escrow for the benefit of the
Investors in the event the Company fails to satisfy certain financial
thresholds.
 
WHEREAS, pursuant to the requirements of the SPA, the Company has agreed to
establish an escrow on the terms and conditions set forth in this Make Good
Agreement.
 
WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Make Good Agreement.
 
WHEREAS, all capitalized terms used but not defined herein shall have the
meanings assigned them in the SPA.
 
NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:
 
1. Appointment of Escrow Agent. The Company hereby appoints Escrow Agent to act
as the as escrow agent in accordance with the terms of this Make Good Agreement,
and the Escrow Agent hereby accepts such appointment.
 
2. Establishment of Escrow. By the Closing Date, the Company shall deliver, or
cause to be delivered, to the Escrow Agent certificates evidencing an aggregate
of 2,000,000 shares of the Company’s Common Stock (as equitably adjusted for any
stock splits, stock combinations, stock dividends or similar transactions) (the
"Escrow Shares"), along with bank signature stamped stock powers executed in
blank (or such other signed instrument of transfer acceptable to the Company’s
Transfer Agent). As used in this Make Good Agreement, “Transfer Agent” means
Securities Transfer Corporation, or such other entity hereafter retained by the
Company as its stock transfer agent as specified in a writing from the Company
to the Escrow Agent. The Company understands and agrees that the Investors’
right to receive 2008 Make Good Shares (as defined below) and 2009 Make Good
Shares (as defined below) pursuant to Section 4.11 of the SPA and this Make Good
Agreement shall continue to run to the benefit of each Investor even if such
Investor shall have transferred or sold all or any portion of its Shares, and
that each Investor shall have the right to assign its rights to receive all or
any such shares of Common Stock to other Persons in conjunction with negotiated
sales or transfers of any of its Shares. The Company hereby irrevocably agrees
that other than in accordance with Section 4.11 of the SPA and this Make Good
Agreement, the Company will not offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase or otherwise transfer or dispose of,
directly or indirectly, or announce the offering of any of the Escrow Shares
(including any securities convertible into, or exchangeable for, or representing
the rights to receive Escrow Shares). In furtherance thereof, the Company will
(x) place a stop order on all Escrow Shares covered by any registration
statements, (y) notify the Transfer Agent in writing of the stop order and the
restrictions on such Escrow Shares under this Make Good Agreement and direct the
Transfer Agent not to process any attempts to resell or transfer any Escrow
Shares under such registration statements or otherwise in violation of Section
4.11 of the SPA and this Make Good Agreement. The Company shall notify the
Investors as soon as the Escrow Shares have been deposited with the Escrow
Agent.
 

--------------------------------------------------------------------------------


 
3. Representations of the Company. The Company hereby represents and warrants to
the Investors as follows:
 
(i) All of the Escrow Shares are validly issued, fully paid and nonassessable
shares of the Company, and free and clear of all pledges, liens and
encumbrances. Upon any transfer of Escrow Shares to Investors hereunder,
Investors will receive full right, title and authority to such shares as holders
of Common Stock of the Company.
 
(ii) Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of the Company pursuant to the terms of any indenture, mortgage, deed of
trust or other agreement or instrument binding upon the Company, other than such
breaches, defaults or liens which would not have a material adverse effect taken
as a whole.
 
(iii) The Company has carefully considered and understands its obligations and
rights under Section 4.11 of the SPA and this Make Good Agreement, and in
furtherance thereof (x) has consulted with its legal and other advisors with
respect thereto and (y) hereby forever waives and agrees that it may not assert
any equitable defenses in any Proceeding involving the Escrow Shares.
 
2

--------------------------------------------------------------------------------


 
4. Disbursement of Escrow Shares.
 
a. The Company agrees that in the event that the After Tax Net Income (as
defined below) reported in the Annual Report of the Company for the fiscal year
ending December 31, 2008, as filed with the Commission on Form 10-K (or such
other form appropriate for such purpose as promulgated by the Commission) (the
“2008 Annual Report”), is less than $4,800,000 (the “2008 Guaranteed ATNI”), the
Company will transfer to each Investor on a pro-rata basis (determined by
dividing each Investor’s Investment Amount by the aggregate of all Investment
Amounts delivered to the Company by the Investors hereunder) for no
consideration other than their respective Investment Amounts paid to the Company
at Closing, the 2008 Make Good Shares. The “2008 Make Good Shares” means the
1,000,000 shares of Common Stock (as equitably adjusted for any stock splits,
stock combinations, stock dividends or similar transactions) required to be
deposited with the Make Good Escrow Agent pursuant to the Make Good Escrow
Agreement.
 
b. In the event that the After Tax Net Income reported in the Annual Report of
the Company for the fiscal year ending December 31, 2009, as filed with the
Commission on Form 10-K (or such other form appropriate for such purpose as
promulgated by the Commission) (the “2009 Annual Report”) is less than
$8,000,000 (the “2009 Guaranteed ATNI”), the Company will transfer to each
Investor on a pro-rata basis (determined by dividing each Investor’s Investment
Amount by the aggregate of all Investment Amounts delivered to the Company by
the Investors hereunder) for no consideration other than their respective
Investment Amounts paid to the Company at Closing, the 2009 Make Good Shares.
The “2009 Make Good Shares” means the 1,000,000 shares of Common Stock (as
equitably adjusted for any stock splits, stock combinations, stock dividends or
similar transactions) required to be deposited with the Make Good Escrow Agent
pursuant to the Make Good Escrow Agreement. In the event that the After Tax Net
Income reported in the 2008 Annual Report is equal to or greater than the 2008
Guaranteed ATNI, no transfer of the 2008 Make Good Shares shall be required by
the Company to the Investors and such 2008 Make Good Shares shall be returned to
the Company in accordance with this Make Good Agreement. In the event that the
After Tax Net Income reported in the 2009 Annual Report is equal to or greater
than the 2009 Guaranteed ATNI, no transfer of the 2009 Make Good Shares shall be
required by the Company to the Investors and such 2009 Make Good Shares shall be
returned to the Company in accordance with this Make Good Agreement.
 
c. Any required transfer of 2008 Make Good Shares or 2009 Make Good Shares shall
be made to the Investors or the Company, as applicable, within 10 Business Days
after the date which the 2008 Annual Report or 2009 Annual Report, as
applicable, is filed.
 
d. Notwithstanding anything to the contrary contained herein, in determining
whether the Company has achieved either the 2008 Guaranteed ATNI or 2009
Guaranteed ATNI, the Company may disregard any compensation charge or expense
required to be recognized by the Company under GAAP resulting from the release
of the 2008 Make Good Shares or 2009 Make Good Shares (as relevant) to the
Company if and to the extent such charge or expense is specified in the
Company’s independent auditor’s report for the relevant year, as filed with the
Commission. In determining whether the Company has achieved either the 2008
Guaranteed ATNI or 2009 Guaranteed ATNI (as the case may be), any liquidated
damages payable pursuant to the Transaction Documents shall not be included as
expenses of the Company. If prior to the third anniversary of the filing of
either of the 2008 Annual Report or the 2009 Annual Report (as the case may be),
the Company or their auditors report or recognize that the financial statements
contained in such report are subject to amendment or restatement such that the
Company would recognize or report adjusted After Tax Net Income of less than
either of the 2008 Guarantee ATNI or the 2009 Guaranteed ATNI (as the case may
be), then notwithstanding any prior return of 2008 Make Good Shares or 2009 Make
Good Shares to the Company, the Company will, within 10 Business Days following
the earlier of the filing of such amendment or restatement or recognition,
deliver the relevant 2008 Make Good Shares or 2009 Make Good Shares to the
Investors. “After Tax Net Income” shall mean the Company’s income after taxes
for the fiscal year ending December 31, 2008 or December 31, 2009 (as the case
may be) in each case determined in accordance with GAAP as reported in the 2008
Annual Report or 2009 Annual Report (as relevant).
 
3

--------------------------------------------------------------------------------


 
e. In the event that the After Tax Net Income reported in the 2008 Annual Report
is less than the 2008 Guaranteed ATNI, the Company has agreed that Roth will
provide prompt written instruction to the Escrow Agent with regard to the
distribution of the 2008 Make Good Shares in an amount to each Investor as
determined as set forth above. In the event that the After Tax Net Income
reported in the 2009 Annual Report is less than the 2009 Guaranteed ATNI, the
Company has agreed that Roth will provide prompt written instruction to the
Escrow Agent with regard to the distribution of the 2009 Make Good Shares in an
amount to each Investor as determined as set forth above. The Escrow Agent need
only rely on the letter of instruction from Roth in this regard and
notwithstanding anything to the contrary contained herein will disregard any
contrary instructions. In the event that the After Tax Net Income reported in
the 2008 Annual Report is equal to or greater than the 2008 Guaranteed ATNI,
Roth shall provide prompt written instructions to the Escrow Agent for the
release of the 2008 Make Good Shares to the Company. In the event that the After
Tax Net Income reported in the 2009 Annual Report is equal to or greater than
the 2009 Guaranteed ATNI, Roth shall provide prompt written instructions to the
Escrow Agent for the release of the 2009 Make Good Shares to the Company.
 
f. Pursuant to Section 4(a), if Roth delivers a notice to the Escrow Agent that
the Escrow Shares are to be transferred to the Investors, then the Escrow Agent
shall immediately forward either the 2008 Make Good Shares or 2009 Make Good
Shares, as the case may be, to the Company’s Transfer Agent for reissuance to
the Investors as determined as set forth above and otherwise in accordance with
this Make Good Agreement. The Company covenants and agrees that upon any
transfer of 2008 Make Good Shares or 2009 Make Good Shares to the Investors in
accordance with this Make Good Agreement, the Company shall promptly instruct
its Transfer Agent to reissue such 2008 Make Good Shares or 2009 Make Good
Shares in the applicable Investor’s name and deliver the same as directed by
such Investor in an amount to each Investor as set forth on Exhibit A attached
hereto. If the Company does not promptly provide such instructions to the
Transfer Agent of the Company, then Roth is hereby authorized to give such
re-issuance instruction to the Transfer Agent of the Company. If a notice from
Roth pursuant to Section 4(a) indicates that the Escrow Shares are to be
returned to the Company, then the Escrow Agent will promptly deliver either the
2008 Make Good Shares or 2009 Make Good Shares, as the case may be, to the
Company.
 
4

--------------------------------------------------------------------------------


 
g. The Company covenants and agrees to provide the Escrow Agent with certified
tax identification numbers by furnishing appropriate forms W-9 or W-8 and such
other forms and documents that the Escrow Agent may request, including
appropriate W-9 or W-8 forms for each Investor. The Company understands that if
such tax reporting documentation is not provided and certified to the Escrow
Agent, the Escrow Agent may be required by the Internal Revenue Code of 1986, as
amended, and the Regulations promulgated thereunder, to withhold a portion of
any interest or other income earned on the investment of the Escrow Property.
 
5. Duration. This Make Good Agreement shall terminate upon the distribution of
all the Escrow Shares in accordance with the terms of this Make Good Agreement.
The Company agrees to promptly provide the Escrow Agent written notice of the
filing with the Commission of any financial statements or reports referenced
herein.
 
6. Escrow Shares. If any Escrow Shares are deliverable to the Investors pursuant
to the SPA and in accordance with this Make Good Agreement, (i) the Company
covenants and agrees to execute all such instruments of transfer (including
stock powers and assignment documents) as are customarily executed to evidence
and consummate the transfer of the Escrow Shares from the Company to the
Investors, to the extent not done so in accordance with Section 2, and (ii)
following its receipt of the documents referenced in Section 6(i), the Company
and Escrow Agent covenant and agree to cooperate with the Transfer Agent so that
the Transfer Agent promptly reissues such Escrow Shares in the applicable
Investor’s name and delivers the same as directed by such Investor. Until such
time as (if at all) the Escrow Shares are required to be delivered pursuant to
the SPA and in accordance with this Make Good Agreement, any dividends payable
in respect of the Escrow Shares and all voting rights applicable to the Escrow
Shares shall be retained by the Company. Should the Escrow Agent receive
dividends or voting materials, such items shall not be held by the Escrow Agent,
but shall be passed immediately on to the Company and shall not be invested or
held for any time longer than is needed to effectively re-route such items to
the Company. In the event that the Escrow Agent receives a communication
requiring the conversion of the Escrow Shares to cash or the exchange of the
Escrow Shares for that of an acquiring company, the Escrow Agent shall solicit
and follow the written instructions of the Company; provided, that the cash or
exchanged shares are instructed to be redeposited into the Escrow Account. The
Company shall be responsible for all taxes resulting from any such conversion or
exchange.
 
7. Interpleader.  Should any controversy arise among the parties hereto with
respect to this Make Good Agreement or with respect to the right to receive the
Escrow Shares, Escrow Agent and/or Roth shall have the right to consult and hire
counsel and/or to institute an appropriate interpleader action to determine the
rights of the parties. Escrow Agent and/or Roth are also each hereby authorized
to institute an appropriate interpleader action upon receipt of a written letter
of direction executed by the parties so directing either Escrow Agent or Roth.
If Escrow Agent or Roth is directed to institute an appropriate interpleader
action, it shall institute such action not prior to thirty (30) days after
receipt of such letter of direction and not later than sixty (60) days after
such date. Any interpleader action instituted in accordance with this Section 7
shall be filed in any court of competent jurisdiction in the State of Virginia,
and the Escrow Shares in dispute shall be deposited with the court and in such
event Escrow Agent and Roth shall be relieved of and discharged from any and all
obligations and liabilities under and pursuant to this Make Good Agreement with
respect to the Escrow Shares and any other obligations hereunder.
 
5

--------------------------------------------------------------------------------


 
8. Exculpation and Indemnification of Escrow Agent and Roth.
 
a. Escrow Agent is not a party to, and is not bound by or charged with notice of
any agreement out of which this escrow may arise. Escrow Agent acts under this
Make Good Agreement as a depositary only and is not responsible or liable in any
manner whatsoever for the sufficiency, correctness, genuineness or validity of
the subject matter of the escrow, or any part thereof, or for the form or
execution of any notice given by any other party hereunder, or for the identity
or authority of any person executing any such notice. Escrow Agent will have no
duties or responsibilities other than those expressly set forth herein. Escrow
Agent will be under no liability to anyone by reason of any failure on the part
of any party hereto (other than Escrow Agent) or any maker, endorser or other
signatory of any document to perform such person's or entity's obligations
hereunder or under any such document. Except for this Make Good Agreement and
instructions to Escrow Agent pursuant to the terms of this Make Good Agreement,
Escrow Agent will not be obligated to recognize any agreement between or among
any or all of the persons or entities referred to herein, notwithstanding its
knowledge thereof. Roth’s sole obligation under this Make Good Agreement is to
provide written instruction to Escrow Agent (following such time as the Company
files certain periodic financial reports as specified in Section 4 hereof)
directing the distribution of the Escrow Shares. Roth will provide such written
instructions upon review of the relevant earnings per share and/or after-tax net
income amount reported in such periodic financial reports as specified in
Section 4 hereof. Roth is not charged with any obligation to conduct any
investigation into the financial reports or make any other investigation related
thereto. In the event of any actual or alleged mistake or fraud of the Company,
its auditors or any other person (other than Roth) in connection with such
financial reports of the Company, Roth shall have no obligation or liability to
any party hereunder.
 
b. Escrow Agent will not be liable for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, absent gross negligence or willful
misconduct. Escrow Agent may rely conclusively on, and will be protected in
acting upon, any order, notice, demand, certificate, or opinion or advice of
counsel (including counsel chosen by Escrow Agent), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is reasonably believed
by Escrow Agent to be genuine and to be signed or presented by the proper person
or persons. The duties and responsibilities of the Escrow Agent hereunder shall
be determined solely by the express provisions of this Make Good Agreement and
no other or further duties or responsibilities shall be implied, including, but
not limited to, any obligation under or imposed by any laws of the State of
Virginia upon fiduciaries. THE ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR
INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES
PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN
FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST
PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.
 
6

--------------------------------------------------------------------------------


 
c. The Company hereby indemnifies and holds harmless each of Escrow Agent, Roth
and any of their principals, partners, agents, employees and affiliates from and
against any expenses, including reasonable attorneys' fees and disbursements,
damages or losses suffered by Escrow Agent or Roth in connection with any claim
or demand, which, in any way, directly or indirectly, arises out of or relates
to this Make Good Agreement or the services of Escrow Agent or Roth hereunder;
except, that if Escrow Agent or Roth is guilty of willful misconduct or gross
negligence under this Make Good Agreement, then Escrow Agent or Roth, as the
case may be, will bear all losses, damages and expenses arising as a result of
its own willful misconduct or gross negligence. Promptly after the receipt by
Escrow Agent or Roth of notice of any such demand or claim or the commencement
of any action, suit or proceeding relating to such demand or claim, Escrow Agent
or Roth, as the case may be, will notify the other parties hereto in writing.
For the purposes hereof, the terms "expense" and "loss" will include all amounts
paid or payable to satisfy any such claim or demand, or in settlement of any
such claim, demand, action, suit or proceeding settled with the express written
consent of the parties hereto, and all costs and expenses, including, but not
limited to, reasonable attorneys' fees and disbursements, paid or incurred in
investigating or defending against any such claim, demand, action, suit or
proceeding. The provisions of this Section 8 shall survive the termination of
this Make Good Agreement, and the resignation or removal of the Escrow Agent.
 
9. Compensation of Escrow Agent. Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit B,
which compensation shall be paid by the Company. The fee agreed upon for the
services rendered hereunder is intended as full compensation for Escrow Agent's
services as contemplated by this Make Good Agreement; provided, however, that in
the event that Escrow Agent renders any material service not contemplated in
this Make Good Agreement, or there is any assignment of interest in the subject
matter of this Make Good Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or Escrow Agent is made a party to
any litigation pertaining to this Make Good Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company. Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Escrow
Agent shall be required to provide written notice to the Company of such costs
and/or expenses and the relevancy thereof and Escrow Agent shall not be
permitted to incur any such costs and/or expenses which are not related to
litigation prior to receiving written approval from the Company, which approval
shall not be unreasonably withheld.
 
7

--------------------------------------------------------------------------------


 
10. Resignation of Escrow Agent. At any time, upon ten (10) Business Days’
written notice to the Company and the Investors, Escrow Agent may resign and be
discharged from its duties as Escrow Agent hereunder. As soon as practicable
after its resignation, Escrow Agent will promptly turn over to a successor
escrow agent appointed by the Company the Escrow Shares held hereunder upon
presentation of a document appointing the new escrow agent and evidencing its
acceptance thereof. If, by the end of the 10 Business Day period following the
giving of notice of resignation by Escrow Agent, the Company shall have failed
to appoint a successor escrow agent, Escrow Agent shall deposit the Escrow
Shares as directed by Roth with the understanding that such Escrow Shares will
continue to be subject to the provisions of this Make Good Agreement.
 
11. Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Make Good Agreement or as may
reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.
 
12. Notice. All notices, communications and instructions required or desired to
be given under this Make Good Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier, to the addresses listed on the signature pages
hereto.
 
13. Execution in Counterparts. This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
14. Assignment and Modification. This Make Good Agreement and the rights and
obligations hereunder of the Company may not be assigned. This Make Good
Agreement and the rights and obligations hereunder of the Escrow Agent may be
assigned by the Escrow Agent only with the prior consent of the Company and
Roth. An Investor may assign its rights under this Make Good Agreement without
any consent from any other party. This Make Good Agreement may not be changed
orally or modified, amended or supplemented without an express written agreement
executed by the Escrow Agent, the Company, Investors representing a majority in
interest of the Shares and Roth. This Make Good Agreement is binding upon and
intended to be for the sole benefit of the parties hereto and their respective
successors, heirs and permitted assigns, and none of the provisions of this Make
Good Agreement are intended to be, nor shall they be construed to be, for the
benefit of any third person. No portion of the Escrow Shares shall be subject to
interference or control by any creditor of any party hereto, or be subject to
being taken or reached by any legal or equitable process in satisfaction of any
debt or other liability of any such party hereto prior to the disbursement
thereof to such party hereto in accordance with the provisions of this Make Good
Agreement.
 
8

--------------------------------------------------------------------------------


 
15. Applicable Law. This Make Good Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of Virginia. The
representations and warranties contained in this Make Good Agreement shall
survive the execution and delivery hereof and any investigations made by any
party. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Make Good Agreement shall be commenced exclusively in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection, and hereby irrevocably waives, and agrees not to
assert in any such proceeding, any claim that it is not personally subject to
the jurisdiction of any such New York Court, or that such proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Make Good Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.
 
16. Headings. The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.
 
17. Attorneys' Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.
 
18. Merger or Consolidation. Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Make Good Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed this Make Good Agreement as
of the date set forth opposite their respective names.
 

        COMPANY:       CHINA SOLAR & CLEAN ENERGY SOLUTIONS, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title 

        Address:           Facsimile:     Attn.:  

 

        ESCROW AGENT:      
TRI-STATE TITLE & ESCROW, LLC,
as Escrow Agent
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title 

        Address:           Facsimile:     Attn.:  

 
10

--------------------------------------------------------------------------------


 

        ROTH CAPITAL PARTNERS, LLC  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title 

        Address:           Facsimile:     Attn.:  

 

        INVESTORS:  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title 

        Address:           Facsimile:     Attn.:  

 
11

--------------------------------------------------------------------------------



Exhibit A (attached as a MS Excel spreadsheet)


Investor’s Legal Name
Investor’s Investment Amount
                                                                               
                                                               



12

--------------------------------------------------------------------------------



Exhibit B




13

--------------------------------------------------------------------------------


 